—Judgment, Supreme Court, New York County (Alvin Schlesinger, J., at suppression hearing; Mary McGowan Davis, J., at plea and sentence), rendered December 21, 1995, convicting defendant of attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 3V4 to 6V2 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The evidence presented by the People at the suppression hearing, including testimony that the complainant accused defendant of having robbed him moments earlier, established probable cause for defendant’s arrest (People v Hicks, 38 NY2d 90, 92).
Defendant’s claim of ineffective assistance of counsel would require a further record to be developed by way of an appropriate motion pursuant to CPL 440.10, particularly insofar as defendant is claiming that counsel’s investigation of the case and consultations with defendant were inadequate. On the existing record, we conclude that defendant received meaningful representation (see, People v Ford, 86 NY2d 397, 404).
Defendant’s guilty plea forecloses review of his challenge to the sufficiency of the evidence, which claim, in any event, rests on speculation as to what the evidence might have been had there been a trial. Concur — Sullivan, J. P., Mazzarelli, Lerner, Rubin and Saxe, JJ.